Citation Nr: 0604636	
Decision Date: 02/17/06    Archive Date: 02/28/06

DOCKET NO.  04-00 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California



THE ISSUE

Entitlement to a rating in excess of 20 percent for duodenal 
ulcer.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1950 to September 1952.  This matter comes before 
the Board of Veterans' Appeals (Board) on appeal from a 
February 2003 rating decision of the San Diego, CA Regional 
Office (RO) of the Department of Veterans Affairs (VA).  


FINDING OF FACT

The veteran's duodenal ulcer disability is no more than 
moderate; impairment of health manifested by anemia and 
weight loss or recurrent incapacitating episodes averaging 10 
days or more in duration at least four or more times a year 
are not shown.  


CONCLUSION OF LAW

A rating in excess of 20 percent for duodenal ulcer disease 
is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2005 ); 38 C.F.R. §§ 4.114, Code 7305 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The veteran has been advised of VA's duties to notify and 
assist in the development of his claims.  A January 2003 
(prior to the rating appealed) letter from the RO explained 
what the evidence needed to show to substantiate the claim.  
A November 2003 statement of the case (SOC) provided 
notification that VA was responsible for obtaining relevant 
records from any federal agency, and that VA would make 
reasonable efforts to obtain records not held by a federal 
agency, but that it was the veteran's responsibility to make 
sure that VA received all requested records not in the 
possession of a federal department or agency.  The SOC also 
provided the veteran notice of the regulatory criteria 
requiring that he be advised to submit any evidence in his 
possession pertaining to his claim.  The February 2003 rating 
decision and the SOC also provided the text of other 
applicable regulations and explained what the evidence showed 
and why the claim was denied.  

While complete VCAA notice was not given prior to the rating 
on appeal, the appellant had ample opportunity to respond to 
the notice letters and the SOC and to supplement the record 
after notice was given.  He is not prejudiced by any 
technical notice deficiency that may have occurred along the 
way, and no further notice is required.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).   

Regarding VA's duty to assist, the RO has obtained available 
medical evidence.  VA arranged for the veteran to be examined 
(in January 2003) in conjunction with this claim.  He has not 
identified any additional evidence pertinent to this claim.  
VA's assistance obligations are met.  The veteran is not 
prejudiced by the Board's proceeding with appellate review.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

II.  Factual Background

Service connection was granted for duodenal ulcer effective 
from November 1952, and a 10 percent rating was assigned.  
Effective July 1953, the rating was increased to 20 percent.  
In January 2002 the veteran sought an increased rating.

On January 2003 examination on behalf of the VA, the veteran 
reported that he had to eat every two to three hours to 
control his ulcer pain, and that as a result, he had gained 
45 pounds in the last four years.  He had no nausea or 
vomiting but had a burning type of pain at the center of his 
chest, which had been partially helped by ulcer treatment.  
He indicated he sometimes passed blood.  He had had no 
surgery for the ulcer.  He stated that in 1985 he had had to 
sell his business due to the ulcer.  He had been off work 
since then.  Physical examination showed that the veteran was 
obese and appeared in no distress.  The diagnosis was 
duodenal ulcer with residuals of increased pain and weight 
gain.  The ulcer was deemed not to cause significant anemia 
or malnutrition.  
 
In his March 2003 notice of disagreement, the veteran 
contended that the January 2003 examiner failed to consider 
issues such as his reduced quality of life and his inability 
to perform many normal daily activities such as walking or 
other exercise that would help him to maintain a normal 
weight.  

VA medical records from April 2000 to September 2003 show 
some treatment for duodenal ulcer.   On March 2003 physical 
examination, the veteran's abdomen was found to be soft, 
nontender and nondistended without masses and duodenal ulcer 
was included in the diagnostic assessment.  Laboratory 
studies, including in April 2003, revealed that blood counts 
were in the normal ranges.  An April 2003 progress note 
showed a diagnosis of obesity and that nutritional and 
exercise recommendations were given to the veteran.  A 
September 2003 VA progress note showed a diagnostic 
assessment of duodenal ulcer by history.     

In his December 2003 Form 9, the veteran contended that his 
pain and discomfort should be considered when evaluating the 
severity of his ulcer, citing 38 C.F.R. § 4.10 pertaining to 
functional impairment.   

III.  Criteria and Analysis

Disability ratings are based on average impairment in earning 
capacity resulting from a particular disability, and are 
determined by comparing symptoms shown with criteria in VA's 
Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities. 

Duodenal ulcer warrants a 60 percent rating when it is 
severe, causing pain only partially relieved by standard 
ulcer therapy, periodic vomiting, recurrent hematemesis or 
melena, with manifestations of anemia and weight loss 
productive of definite impairment of health.  A 40 percent 
rating is warranted when the ulcer is moderately severe, with 
impairment of health manifested by anemia and weight loss, or 
recurrent incapacitating episodes averaging ten days or more 
in duration at least four or more times a year.  Moderate 
ulcer, with recurring episodes of severe symptoms two or 
three times a year averaging ten days in duration, or with 
continuous moderate manifestations, warrants a 20 percent 
rating.  38 C.F.R. § 4.114, Code 7305.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55 (1994).

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 
38 C.F.R. § 4.7. 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. 
§ 5107(b).

The evidence reflects that the veteran's duodenal ulcer 
disease is no more than moderate in extent.  The January 2003 
examination in conjunction with the instant claim 
specifically found that the veteran's duodenal ulcer did not 
cause significant anemia or malnutrition and the in the prior 
four years the veteran had gained, rather than lost, weight.  
Outpatient treatment records (laboratory studies) likewise 
document that there is no anemia, and that the veteran does 
not have weight loss due to ulcer disease.  The veteran has 
not reported any incapacitating episodes due to ulcer 
disease, let alone episodes lasting ten days or more.  Since 
there is no medical evidence of record that runs contrary to 
these examination findings, a schedular rating in excess of 
20 percent under Code 7305 is not warranted.

As mentioned above, the veteran has essentially argued that 
January 2003 examiner failed to consider the functional 
limitations caused by his pain and discomfort.  However, no 
medical examiner has indicated that the veteran has any 
significant functional limitations due to ulcer disease.  
Notably, disability ratings are based on average impairment 
in earning capacity (See 38 C.F.R. § 4.1) and the record does 
not contain objective findings or allegations by the veteran 
that he has occupational impairment resulting from his 
duodenal ulcer severe enough to warrant a rating higher than 
20 percent.  (While the January 2003 examination report did 
note that he related he had to sell his business due to the 
ulcer in 1985, there is no objective evidence confirming this 
was so, and no evidence that he was precluded by the ulcer 
disease from engaging in other forms of work.  Factors 
warranting referral for extraschedular consideration (such as 
marked interference with employability or frequent 
hospitalizations) are not shown.    

Given that the record does not support a schedular rating in 
excess of 20 percent, and referral for an extraschedular 
rating is not warranted, the preponderance of the evidence is 
against this claim, and it must be denied.  

ORDER

A rating in excess of 20 percent for duodenal ulcer is 
denied.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


